Exhibit 10.9

 

LOAN AND SECURITY AGREEMENT

 

PREAMBLE. THIS LOAN AND SECURITY AGREEMENT (as it may be amended or modified
from time to time, and together with all Schedules, Riders and Exhibits attached
hereto, called herein this “Agreement”) is made by UPS CAPITAL CORPORATION, a
Delaware corporation (“Lender”) with NATURAL ALTERNATIVES INTERNATIONAL, INC., a
Delaware corporation (as more particularly defined below, “Borrower”) as of the
“Closing Date” specified below (the “Closing Date”), for the purpose of
evidencing the terms and conditions on which Lender will extend certain
financing accommodations to Borrower, as described more particularly below.

 

NOW, THEREFORE, to induce Lender to extend the financing provided for herein,
and for other good and valuable consideration, the sufficiency and receipt of
which are mutually acknowledged, Borrower agrees with Lender as follows:

 

1. DEFINITIONS, TERMS AND REFERENCES

 

1.1. Certain Definitions. In addition to such other terms as elsewhere defined
herein, as used in this Agreement and in any Exhibit or Schedule attached
hereto, the following terms shall have the following meanings:

 

“Accounts Receivable Collateral” shall mean and include all of Borrower’s
accounts, accounts receivable, contract rights, instruments, investment
property, chattel paper and payment intangibles, including, without limitation,
all rights of Borrower to payment for goods sold or leased, or to be sold or to
be leased, or for services rendered or to be rendered, howsoever evidenced or
incurred, together with all letters of credit, letter of credit rights and
supporting obligations, all returned or repossessed goods and all books,
records, computer tapes, software, programs and ledger books arising therefrom
or relating thereto, all whether now owned or hereafter acquired and howsoever
arising.

 

“Account Debtor” shall mean any Person who is obligated on any of the Accounts
Receivable Collateral or otherwise is obligated as a purchaser or lessee of any
of the Inventory Collateral.

 

“Advance” shall mean an advance of borrowed funds made by Lender to Borrower
under the Line of Credit, provided however, that for purposes of determining the
amount of any non-usage fee and compliance with the Borrowing Base Requirement,
“Advances” shall include, without duplication: (i) the amount available for
drawing under each Letter of Credit, and (ii) all outstanding Reimbursement
Obligations.

 

“Affiliate” shall mean, with respect to any Person, any Subsidiary, shareholder,
partner, member, director, manager, officer or employee of such Person.

 

“Agreement”—See Preamble.

 

“Applicable Law” shall mean all federal, state (or provincial) and local laws,
rules, regulations, orders, writs, judgments, injunctions, decrees or awards
applicable to Borrower or any Subsidiary, whether domestic or foreign,
including, without limitation, all pertinent rules and regulations of the
following agencies of the United States government: FDA, FTC, CPSC, USDA and
EPA.

 

“Applicable Margin” shall mean one-half of one percent (1/2%) per annum, for
Advances and one-half of one percent (1/2%) per annum, for the Term Loan.

 

“Applicable Rate” shall mean the Prime Rate plus the Applicable Margin.

 

“Assignment of Claims Act” shall mean the federal Assignment of Claims Act of
1940, as it may be amended from time to time; together with all regulations
promulgated from time to time in respect thereof.



--------------------------------------------------------------------------------

“Balances Collateral” shall mean all deposit accounts together with all cash or
other property of Borrower which may be left with Lender or in Lender’s
possession, custody or control now or at any time hereafter, including any
escrow deposits, security deposits or earnest money. The foregoing term shall
include funds from time to time on deposit in any Concentration Account.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code, as it may be
amended from time to time.

 

“Blocked Account Agreement” shall have the meaning given to such term in Section
2.3.4.

 

“Booked Cost,” in respect of Inventory Collateral, shall mean the inventory cost
accounting method employed by Borrower as of the Closing Date.

 

“Borrower” — See Preamble. If more than one Person is so identified and
described as “Borrower,” then, the term “Borrower” shall mean each such Person,
jointly and severally.

 

“Borrowing Base” shall mean a sum determined by Lender, in its credit judgment,
from time to time, equal to: (i) up to eighty-five percent (85%), of the net
dollar amount of Eligible Accounts as at the date of determination; plus (ii) up
to forty-six percent (46%) of the dollar amount of the Eligible Inventory,
valued at the lower of its Booked Cost or market value, at the date of
determination, not to exceed, in any event, as to Eligible Inventory, the lesser
of (A) Two Million Dollars ($2,000,000) or (B) then current borrowing
availability under the Line of Credit determined by reference to Eligible
Accounts under clause (i) above without regard to Eligible Inventory; minus
(iii) such reserves against the Borrowing Base and borrowing availability under
the Line of Credit as Lender may establish from time to time in its credit
judgment.

 

“Borrowing Base Certificate” shall mean a certificate, in form and substance
satisfactory to Lender, submitted by Borrower to Lender demonstrating compliance
with the Borrowing Base Requirement, as provided in Section 5.3.

 

“Borrowing Base Requirement” shall have the meaning ascribed to such term in
Section 2.1.1.

 

“Borrowings” shall mean total Advances outstanding from time to time.

 

“Business Day” shall mean a day on which Lender is open for the conduct of its
business at its principal office in Atlanta, Georgia.

 

“Clearing Bank” shall have the meaning given to such term in Section 2.3.4.

 

“Closing Date” shall mean the date specified in the signature page of this
Agreement as the Closing Date.

 

“Collateral” shall mean the property, or interests in property, of Borrower
described as such in Article 3, plus any other property, or interests in
property, of Borrower in which Lender has, or hereafter obtains or claims, a
Lien as security for the payment of the Obligations.

 

“Collateral Location” shall mean any location (whether owned or leased, and
including any public warehouse) at which Borrower has, or maintains any records
concerning, Collateral which, as of the Closing Date, are limited to (i) the
Executive Office, and (ii) 1215 Park Center Drive, Suites C, D and E, Vista,
California 92083.

 

“Collateral Status Certificate” shall mean a certificate, attached hereto,
submitted by Borrower, reflecting the status of the Collateral, as provided in
Section 5.5.

 

“Compliance Certificate” shall mean a certificate, in form and substance
satisfactory to Lender issued by a duly authorized officer of Borrower,
confirming Borrower’s continuing compliance with this Agreement, as provided in
Section 5.7.

 

“Concentration Account” shall have the meaning given to such term in Section
2.3.4.

 

-2-



--------------------------------------------------------------------------------

“Consolidated Subsidiaries” shall mean those Subsidiaries of Borrower (if any)
existing from time to time which, for purposes of GAAP, are required to be
consolidated for financial reporting purposes.

 

“Control,” “Controlled” or “Controlling” shall mean, with respect to any Person,
the power to direct the management and policies of such Person, directly,
indirectly, whether through the ownership of voting securities or otherwise.

 

“Debt” means all liabilities, obligations and indebtedness of a Person, of any
kind or nature, whether now or hereafter owing, arising, due or payable,
howsoever evidenced, created, incurred, acquired or owing, whether primary,
secondary, direct, contingent, fixed or otherwise, and whether initiated,
assumed or acquired by such Person.

 

“Default Condition” shall mean the occurrence of any event which, after
satisfaction of any requirement for the giving of notice or the lapse of time,
or both, would become an Event of Default.

 

“Default Rate” shall mean that interest rate per annum equal to two percent (2%)
per annum in excess of the otherwise Applicable Rate payable on any Obligation.

 

“Dollars” or “$” shall mean United States Dollars.

 

“Eligible Accounts” shall mean that portion of Borrower’s Accounts Receivable
Collateral consisting of trade accounts receivable actually billed to, and owing
to Borrower by, its Account Debtors in the ordinary course of its business,
which Lender, in its credit judgment, has determined to be eligible for credit
extensions hereunder excluding, however, in any event, unless otherwise approved
by Lender, in its credit judgment, any such account: (i) with respect to which
any portion thereof is more than ninety (90) days past invoice date; (ii) which
is owing by any Affiliate of Borrower; (iii) which is owing by any Account
Debtor having twenty-five percent (25%) or more in face value of its then
existing accounts with Borrower ineligible hereunder pursuant to the operation
and effect of clause (i) above; (iv) which arises from any contract on which
Borrower’s performance is assured by a performance, completion or other bond;
(v) constituting retainage which has been withheld from Borrower pending
contract completion, to the extent thereof; (vi) constituting a service,
warranty or similar charge, to the extent thereof; (vii) which is evidenced by a
promissory note, other instrument or chattel paper; (viii) which represents an
accord and satisfaction in respect of any prior account receivable; (ix) the
assignment of which is subject to any requirements set forth in the Assignment
of Claims Act (unless and except to the extent that Borrower has complied
therewith to Lender’s satisfaction); (x) which does not conform in any respect
to the warranties and representations set forth in the Loan Documents in respect
of Accounts Receivable Collateral; (xi) which is owing by any Account Debtor
whose accounts in face amount with Borrower exceed ten percent (10%) of
Borrower’s Eligible Accounts, but only to the extent of such excess, in each
case: (A) NSA International, Inc. (“NSA”), 25%, (B) Mannatech Incorporated
(“Mannatech”), 35%, and (C) all Account Debtors, except Mannatech and NSA, 10%;
(xii) which is owing by, billed to or paid by any Account Debtor not located in
the United States of America (unless and except to the extent that it is backed
by a letter of credit issued to Borrower as beneficiary by or through a bank
headquartered in the United States which is acceptable to Lender); (xiii) as to
which a duly perfected, first priority security interest does not exist at any
time in favor of Lender; (xiv) as to which any counterclaim, defense, setoff,
deduction or contra-account exists, to the extent thereof; or (xv) which has
otherwise been determined by Lender in its credit judgment not to be an
“Eligible Account” for purposes hereof.

 

“Eligible Inventory” shall mean that portion of the Inventory Collateral
consisting of raw materials and new, saleable finished goods inventory of
Borrower which Lender, in its credit judgment, has determined to be eligible for
credit extensions hereunder, excluding, however, in any event, unless otherwise
approved by Lender, in its credit judgment, any such inventory which (i) is not
at all times subject to a duly perfected, first priority security interest in
favor of Lender; (ii) is not in good and saleable condition; (iii) is on
consignment from, or is subject to, any repurchase agreement with any supplier;
(iv) constitutes returned, repossessed, damaged or slow-moving goods; (v) does
not conform in all respects to the warranties and representations set forth in
the Loan Documents in respect of Inventory Collateral; (vi) is subject to a
negotiable document of title (unless issued or endorsed to Lender); (vii) is
subject to any license or other agreement that limits or restricts Borrower’s or
Lender’s right to sell or otherwise dispose of such inventory; (viii) is located
at a Collateral Location with respect to which, if leased by Borrower,

 

-3-



--------------------------------------------------------------------------------

Lender has not received from the landlord at such location a Landlord’s
Agreement; and (ix) has otherwise been determined by Lender in its credit
judgment to be excluded from “Eligible Inventory” for purposes hereof.

 

“Equipment Collateral” shall mean all equipment and fixtures of Borrower,
whether now owned or hereafter acquired, wherever located, including, without
limitation, all machinery, furniture, furnishings, leasehold improvements,
computer hardware, motor vehicles, forklifts, rolling stock, dies and tools,
used or useful in Borrower’s business operations.

 

“Equity Interests” shall mean all capital stock, warrants and other securities
evidencing ownership of equity interests in a Person. In the case of (i) a
partnership, the foregoing includes partnership interests or shares; and (ii) a
limited liability company, the foregoing includes members’ interests or shares.

 

“Event of Default” shall mean any of the events or conditions described in
Article 8, provided that any requirement for the giving of notice or the lapse
of time, or both, has been satisfied.

 

“Executive Office” shall mean the address of Borrower’s chief executive office
and principal place of business, in this case, 1185 Linda Vista Drive, San
Marcos, California 92069.

 

“Fiscal Year”, in respect of a Person, shall mean the fiscal year of such
Person, as employed by such Person as of the Closing Date, which for Borrower is
the twelve month period ending June 30. The terms “Fiscal Quarter” and “Fiscal
Month” shall correspond accordingly thereto.

 

“GAAP” shall mean generally accepted accounting principles consistently applied
for the fiscal period(s) in question.

 

“Guaranty” shall mean an agreement or other writing executed by a Guarantor, in
form and substance satisfactory to Lender, guaranteeing payment of any of the
Obligations or otherwise giving assurances to Lender in respect thereof.

 

“Guarantor” shall mean, individually and collectively, any and all Persons who
either, as of the Closing Date, or thereafter, join in the execution of any
Guaranty. As of the Closing Date, there are no Guarantors.

 

“Home State” shall mean the State in which Borrower is incorporated or otherwise
organized (if Borrower is not a corporation); in this case, Delaware.

 

“Initial Term”, in reference to the Line of Credit, shall mean a period of two
(2) years, ending on the second (2nd) anniversary of the Closing Date.

 

“Insolvent”, in respect of a Person, shall mean that (i) such Person is not able
to pay its Debts generally as and when they become due; or (ii) such Person has
an unreasonably small capital with which to operate; or (iii) the total Debts
and other liabilities of such Person, including contingent liabilities, exceed
the fair saleable value of the assets of such Person.

 

“Intangibles Collateral” shall mean all general intangibles of Borrower, whether
now existing or hereafter acquired or arising, including, without limitation,
all copyrights, royalties, tax refunds, rights to tax refunds, trademarks, trade
names, service marks, patent and proprietary rights, blueprints, drawings,
designs, trade secrets, plans, diagrams, schematics and assembly and display
materials relating thereto, all customer lists, all books and records, all
computer software and programs, and all rights of Borrower as purchaser, lessee,
licensee or indemnitee under any contract.

 

“Inventory Collateral” shall mean all inventory of Borrower, whether now owned
or hereafter acquired, wherever located, including, without limitation, all
goods of Borrower held for sale or lease or furnished or to be furnished under
contracts of service, all goods held for display or demonstration, goods on
lease or consignment, spare parts, repair parts, returned and repossessed goods,
all raw materials, work-in-process, finished goods, catalysts and supplies used
or consumed in Borrower’s business, together with all documents, documents of
title,

 

-4-



--------------------------------------------------------------------------------

dock warrants, dock receipts, warehouse receipts, bills of lading or orders for
the delivery of all, or any portion, of the foregoing, and any letters of credit
issued in respect thereof, and all letter of credit rights arising therefrom.

 

“IP Security Agreements” shall mean, individually or collectively, as
applicable, in form and substance satisfactory to Lender, (i) a security
agreement for Trademarks, and/or (ii) a security agreement for Patents; each to
be executed by Borrower in favor of Lender on the Closing Date.

 

“Landlord’s Agreement” shall mean an agreement from the landlord (or any
warehouse operator, as the case may be), of any Collateral Location pursuant to
which such landlord (or warehouse operator) has waived, released or subordinated
in favor of Lender any rights it has in respect of the Collateral.

 

“Lender”—See Preamble.

 

“Letter of Credit” shall have the mean given to such term in Section 2.1.2.

 

“Lien” shall mean any deed to secure debt, deed of trust, mortgage or similar
instrument, and any lien, security interest, preferential arrangement which has
the practical effect of constituting a security interest, security title,
pledge, charge, encumbrance or servitude of any kind, whether by consensual
agreement or by operation of statute or other law, and whether voluntary or
involuntary, including, without limitation, any conditional sale or other title
retention agreement or lease in the nature thereof.

 

“Line of Credit” shall refer to the line of credit in the Maximum Amount opened
by Lender in favor of Borrower pursuant to the provisions of Section 2.1.

 

“Loan Documents” shall mean this Agreement, each Note, any IP Security
Agreements, any financing statements covering portions of the Collateral, and
any and all other documents, instruments, certificates and agreements executed
and/or delivered by Borrower in connection herewith, or any one, more, or all of
the foregoing, as the context shall require.

 

“Master Note” shall mean a master promissory note in form and substance
satisfactory to Lender, dated of even date herewith, as amended or supplemented
from time to time, in a principal amount equal to the maximum amount of the Line
of Credit, evidencing Advances to be obtained by Borrower under the Line of
Credit, together with any renewals or extensions thereof in whole or in part.

 

“Material Adverse Change” shall mean with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration or governmental investigation or proceeding or any
change in Applicable Law), whether occurring singly or in conjunction with any
other event or events, act or acts, condition or conditions, occurrence or
occurrences, whether or not related, a material adverse change in, or a material
adverse effect upon, any of (a) the financial condition, operations, business,
properties or prospects of the Borrower and its Consolidated Subsidiaries, taken
as a whole, (b) the rights and remedies of the Lender under any of the Loan
Documents or the ability of the Borrower to perform its obligations under any of
the Loan Documents, or (c) the legality, validity or enforceability of any of
the Loan Documents.

 

“Materiality Threshold” shall mean One Hundred Thousand Dollars ($100,000).

 

“Maximum Amount” shall mean the maximum amount which is available for borrowing
under the Line of Credit (determined without regard to the Borrowing Base
Requirement), which, as of the Closing Date, is equal to Four Million Dollars
($4,000,000).

 

“NAIE” shall mean Natural Alternatives International Europe S.A., a Swiss
company and wholly-owned Subsidiary of Borrower.

 

“Note” shall mean any instrument at any time evidencing all or any portion of
any Obligations, including, particularly, the Master Note and the Term Note.

 

-5-



--------------------------------------------------------------------------------

“Notice of Borrowing” shall mean a notice in form and substance satisfactory to
Lender of intended Borrowing, executed by a duly authorized officer of Borrower.

 

“Obligations” shall mean any and all Debts of Borrower to Lender (or any
Affiliate of Lender), including, without limiting the generality of the
foregoing, any Debt of Borrower to Lender (or any Affiliate of Lender) under any
loan made to Borrower by Lender prior to the date hereof and any and all
extensions or renewals thereof in whole or in part; any Debt of Borrower to
Lender arising hereunder or as a result hereof, whether evidenced by any Note,
or constituting Advances or otherwise, including all Reimbursement Obligations,
and any and all extensions or renewals thereof in whole or in part; any Debt of
Borrower to Lender (or any Affiliate of Lender) under any later or future
advances or loans made by Lender (or any Affiliate of Lender) to Borrower, and
any and all extensions or renewals thereof in whole or in part; and any and all
future or additional Debts of Borrower to Lender (or any Affiliate of Lender)
whatsoever and in any event, whether existing as of the date hereof or hereafter
arising, whether arising under a loan, lease, credit card arrangement, line of
credit, letter of credit or other type of financing, whether initiated, assumed
or acquired by Lender, and whether direct, indirect, absolute or contingent, as
maker, endorser, guarantor, surety or otherwise, howsoever evidenced.

 

“Organization Documents” shall mean the formation and governing documents of a
Person, as applicable. In the case of (i) a corporation, the foregoing shall
include its charter and bylaws; (ii) a partnership, the foregoing shall include
its partnership agreement; and (iii) a limited liability company, the foregoing
shall include its operating agreement.

 

“Permitted Encumbrances” shall mean: (i) Liens for taxes not yet due and payable
or being actively contested as permitted by this Agreement, but only if such
Liens do not adversely affect Lender’s rights or the priority of Lender’s
security interest in the Collateral; (ii) carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business, payment for which is not yet due or which are being actively contested
in good faith and by appropriate, lawful proceedings, but only if such liens are
and remain junior to liens granted in favor of Lender; (iii) pledges or deposits
in connection with worker’s compensation, unemployment insurance and other
social security legislation; (iv) deposits to secure the performance of
utilities, leases, statutory obligations and surety and appeal bonds and other
obligations of a like nature arising by statute or under customary terms
regarding depository relationships on deposits held by financial institutions
with whom Borrower has a banker-customer relationship; (vi) typical restrictions
imposed by licenses and leases of software (including location and transfer
restrictions); (vii) Liens in favor of Lender; and (viii) Liens granted by
Borrower or any Subsidiary to vendors or financiers of capital assets to secure
the payment of Purchase Money Debt so long as (A) such Debt is permitted to be
incurred hereunder, (B) such Liens extend only to the specific assets so
purchased, secure only such deferred payment obligation and related interest,
fees and charges and no other Debt, and (C) such Liens are promptly released
upon the payment in full of such Debt.

 

“Person” shall mean any individual, partnership, corporation, limited liability
company, joint venture, joint stock company, trust, governmental unit or other
entity.

 

“Prime Rate” shall mean the interest rate published under the “Money Rates”
section of The Wall Street Journal (on each day on which it is published) as the
“prime rate” on such day, as such rate may change from time to time; provided,
however, that if The Wall Street Journal shall cease to publish such rate (or
itself to be published); then, the “Prime Rate” shall be the highest among the
prime or base rates then publicly announced by Bank of America, N.A., J.P.
Morgan Chase Bank and Wachovia Bank, National Association (or their respective
successors-in-interest).

 

“Purchase Money Debt” shall mean Debt incurred by Borrower or any Subsidiary in
connection with the acquisition of capital assets for the cost thereof
(including any for the deferred payment of any purchase price).

 

“Reimbursement Obligations” has the meaning given to such term in Section 2.1.2.

 

“Securities Collateral” shall mean all securities and investment property of
Borrower, whether now owned or hereafter acquired, including all Equity
Interests owned in any Subsidiary at any time.

 

-6-



--------------------------------------------------------------------------------

“Subordinated Debt” shall mean any Debt owing by Borrower from time to time
which has been subordinated to the Obligations pursuant to a Subordination
Agreement.

 

“Subordination Agreement” shall mean an agreement in form and substance
satisfactory to Lender between or among Borrower, Lender and any other creditor
of Borrower pursuant to which such other creditor shall agree to subordinate
Debt of Borrower owing to it to the Obligations.

 

“Subsidiary” shall mean any corporation, partnership, business association or
other entity (including any Subsidiary of any of the foregoing) of which
Borrower owns, directly or indirectly through one or more Subsidiaries, fifty
percent (50%) or more of the capital stock or other Equity Interest having
ordinary power for the election of directors or others performing similar
functions.

 

“Telephone Instruction Letter” shall mean a letter, dated the Closing Date,
issued by a duly authorized officer of Borrower.

 

“Term Loan” shall have the meaning given to such term in Section 2.1.3.

 

“Term Note” shall mean a term promissory note in form and substance satisfactory
to Lender, dated of even date herewith, as amended or supplemented from time to
time, in a principal amount equal to the Term Loan, together with any extensions
or renewals thereof, in whole or in part.

 

“Termination Date” shall mean the earliest to occur of the following dates: (i)
that date on which, pursuant hereto, Lender terminates the Line of Credit (or
the Line of Credit is deemed automatically terminated) subsequent to the
occurrence of an Event of Default; (ii) the last day of the Initial Term; or
(iii) such later date as to which Lender and Borrower may agree in writing from
time to time hereafter, but not later than sixty (60) days prior to any
scheduled Termination Date.

 

“UCC” shall mean the Uniform Commercial Code of Georgia, as in effect from time
to time.

 

1.2. Use of Defined Terms. All terms defined in this Agreement and the Exhibits
shall have the same defined meanings when used in any other Loan Documents,
unless the context shall require otherwise.

 

1.3. Accounting Terms. All accounting terms not specifically defined herein
shall have the meanings generally attributed to such terms under GAAP.

 

1.4. UCC Terms. Any terms defined in Articles 8 or 9 of the UCC, including
“accounts”, “chattel paper”, “investment property,” “instruments”, “general
intangibles”, “inventory,” “equipment,” “fixtures,” “securities” and “investment
property” shall have the same meanings given to such terms thereunder as and
when used in the Loan Documents.

 

2. THE FINANCING.

 

2.1. Extensions of Credit.

 

2.1.1. Line of Credit. On the Closing Date, subject to fulfillment of all
conditions precedent set forth herein, Lender agrees to open the Line of Credit
in favor of Borrower so that, during the period from the Closing Date to, but
not including, the Termination Date, so long as there is not in existence any
Default Condition or Event of Default and the requested Borrowing, if made, will
not cause a Default Condition or Event of Default to exist, Borrower may borrow
and repay and reborrow Advances under the Line of Credit; subject, however, to
the requirement that at no time shall the aggregate principal amount of
outstanding Advances under the Line of Credit exceed the lesser of: (A) the
Maximum Amount or (B) the Borrowing Base (such requirement being generally
referred to herein as the “Borrowing Base Requirement”); and subject, further,
to the requirement that if, at any time hereafter, the Borrowing Base
Requirement is not satisfied, Borrower will immediately repay the then principal
balance of the Master Note by that amount necessary to satisfy the Borrowing
Base Requirement. All proceeds so obtained under the Line of Credit shall be
used by Borrower to refinance existing Debt or for working capital in

 

-7-



--------------------------------------------------------------------------------

such manner as Borrower may elect in the ordinary course of its business
operations. The Debts arising from Advances made to or on behalf of Borrower
under the Line of Credit shall be evidenced by the Master Note, which shall be
executed by Borrower and delivered to Lender on the Closing Date. The
outstanding principal amount of the Master Note may fluctuate from time to time,
but shall be due and payable in full on the Termination Date, and shall bear
interest from the date of each disbursement of principal until paid in full at
the Applicable Rate, payable in the manner described in Section 2.2.1. Borrower
may request Advances under the Line of Credit by giving to Lender a Notice of
Borrowing not later than 10:00 a.m. (Atlanta, Georgia time) on the date of the
requested Advance; provided, however, that, in accordance with the Telephone
Instruction Letter, Borrower may provide such instructions by telephone,
provided, further, that any such telephone request shall be confirmed in writing
not later than the Business Day following the disbursement of the requested
Advance. The Line of Credit shall terminate on the Termination Date, but may be
terminated earlier by Borrower, upon its giving at least ten (10) days advance
written notice to Lender, subject, however, to Borrower’s payment of any early
termination fee then due (if so specified in Section 2.2.2).

 

2.1.2. Letters of Credit. Borrower has proposed that the Line of Credit be
utilized from time to time, at Borrower’s request, to support the issuance of
one or more letters of credit for the account of Borrower (each, a “Letter of
Credit,” and, collectively, “Letters of Credit”), either by Lender’s making (or
joining with Borrower in making) application to the issuer(s) of such Letters of
Credit (the “Issuers” or an “Issuer”) therefor, or otherwise by Lender’s
issuance of a risk participation or similar agreement in favor of the Issuer(s)
in regard thereto (the foregoing herein called, generally, a “Risk Participation
Arrangement”). Lender has agreed to such proposal, subject, however, to the
following terms, covenants and conditions:

 

(a) Notice. Borrower shall give Lender at least five (5) Business Days advance
written notice of Borrower’s request that Lender enter into a Risk Participation
Arrangement (a “Risk Participation Request”) specifying the face amount of the
underlying Letter of Credit, its issuer, its expiry date, its beneficiary and
its purpose; e.g., whether “commercial” or “standby.”

 

(b) Acceptance of Risk Participation. Lender may accept or reject any Risk
Participation Request, in its sole discretion. Without limitation of the
foregoing, no Risk Participation Request will be accepted if: (i) any Default
Condition or Event of Default then exists; (ii) the face amount of the Letter of
Credit specified in the Risk Participation Request, when added to all Advances
then outstanding, would cause the Borrowing Base Requirement to be exceeded;
(iii) the expiry date of the Letter of Credit specified in the Risk
Participation Request exceeds the earlier of: (i) one (1) year, or (ii) the
Termination Date; (iv) the face amount of the Letter of Credit specified in the
Risk Participation Request, when aggregated with the face amounts of all Letters
of Credit for which Risk Participation Arrangements are then outstanding, shall
not exceed such sum as Lender may establish from time to time as an absolute
limit on the amount of outstanding Letters of Credit issued pursuant hereto; (v)
the Issuer has not been selected by, or approved by, Lender; or (vi) Lender and
the Issuer are unable to reach agreement on the terms of the underlying Risk
Participation Arrangement.

 

(c) Accepted Risk Participations. Once Lender has entered into any Risk
Participation Arrangement with respect to a Letter of Credit, then: (i) pending
its expiry, the amount available for drawing under each Letter of Credit shall
be deemed an outstanding Advance for purposes of determining Borrower’s ongoing
compliance with the Borrowing Base Requirement; i.e., the amount thereof shall
be charged against the Line of Credit; and (ii) if Lender remits any payment to
the Issuer in respect of such Letter of Credit, whether upon a drawing therefor,
in settlement thereof or otherwise, the full amount of such payment shall be
automatically charged as an Advance (whether or not an Event of Default then
exists or would be caused thereby); and Lender shall reimburse itself from the
proceeds thereof; or, if such Advance cannot be made; i.e., if the Line of
Credit already has terminated, then, Borrower shall, on demand from Lender,
reimburse Lender for the full amount of such payment (the foregoing herein
called Borrower’s “Reimbursement Obligations”).

 

(d) Reimbursement Obligations. Borrower’s Reimbursement Obligations arising from
time to time hereunder shall: (i) be continuing, absolute and unconditional;
(ii) constitute part of the Obligations and be secured by all Collateral; (iii)
if not paid in full when due, either by the making of an Advance or otherwise,
bear interest until fully paid at the Default Rate; and (iv) survive termination
of the Line of Credit.

 

-8-



--------------------------------------------------------------------------------

(e) Cash Imposts. If any Default Condition or Event of Default exists at any
time while any such Risk Participation Arrangement is in effect, Lender may
require that cash equal in amount to 110% of the undrawn amount of each
underlying Letter of Credit be posted with Lender by Borrower as additional
Collateral for the payment of Borrower’s Reimbursement Obligations in regard
thereto; or, if Lender is then or thereafter enforcing its rights and remedies
respecting Collateral, Lender may reserve from the proceeds thereof such cash in
order to assure that the Reimbursement Obligations then outstanding shall be
paid when due.

 

(f) Letter of Credit Fees. In consideration of Lender’s entry into each Risk
Participation Arrangement, unless otherwise agreed to by Lender at or prior to
the issuance of any Letter of Credit, Borrower shall pay to Lender the following
fees in addition to any fees or charges which Lender pays to the Issuer in
respect of such Letter of Credit, which also shall be reimbursed to Lender by
Borrower, upon demand.

 

Commercial:

    

Issuance:

   $1,000 per issuance

Amendment:

   $1,000 per occurrence

Examination/Negotiation:

Sight:

   .5% p.a. (min $1,000)

Time:

   .5% p.a. (min $1,000)

Standby:

   .5% p.a. (min $1,000)

 

(g) Indemnity. Borrower shall indemnify and save Lender and hold Lender harmless
from any loss, damage, cost or expense which Lender incurs in entering into, or
performing under, any Risk Participation Arrangement.

 

2.1.3. Term Loan. On the Closing Date, subject to fulfillment of all conditions
precedent set forth herein, Lender agrees to make a term loan (the “Term Loan”)
in the principal amount of up to Two Million Five Hundred Thousand Dollars
($2,500,000) to Borrower, the proceeds of which shall be fully disbursed to
Borrower in a lump sum on the Closing Date. All proceeds of the Term Loan shall
be used by Borrower to refinance Debt existing on the Closing Date, for the
acquisition of property, plant or equipment on or after the Closing Date or for
working capital. The Debt arising from the Term Loan shall be evidenced by the
Term Note, which shall be executed by Borrower and delivered to Lender on the
Closing Date. The principal amount of the Term Loan shall be repaid in
twenty-three (23) installments of Forty-One Thousand Six Hundred Sixty-Seven
Dollars ($41,667) each (based on a 60-months level term principal amortization)
due and payable commencing on the first day of the first calendar month after
the Closing Date, and continuing on the same day of each succeeding calendar
month, except that the final such installment shall be in the amount of One
Million Five Hundred Forty-One Thousand Six Hundred Fifty-Nine Dollars
($1,541,654), or such lesser or greater as shall be necessary to pay in full the
then unpaid principal of the Term Loan; and, except further, if the stated
maturity of the Term Loan is later than the Termination Date, then, the Term
Loan shall be due and payable on the Termination Date. The Term Loan shall bear
interest from the date of its disbursement until paid in full at the Applicable
Rate, payable in the manner described in Section 2.2.1. The Term Loan may be
prepaid at any time or from time to time, in whole or in part, but any partial
prepayment of the Term Loan shall be applied to the then remaining installments
of the Term Loan in the reverse order of their respective maturities, and any
prepayment shall be accompanied by the appropriate prepayment fee specified in
Section 2.2.2(6).

 

2.2. Interest and Other Charges.

 

2.2.1. Interest. Lender and Borrower agree that the interest rate payable on the
Borrowings shall be determined and paid as follows:

 

(a) Interest Charges. Outstanding Advances under the Line of Credit and the
outstanding unpaid principal amount of the Term Loan shall bear interest at the
Applicable Rate.

 

-9-



--------------------------------------------------------------------------------

(b) Payment of Interest. Accrued interest on Borrowings and the outstanding
unpaid principal amount of the Term Loan shall be due and payable monthly in
arrears, on the first day of each calendar month, for the preceding calendar
month (or portion thereof), commencing on the first day of the first calendar
month following the Closing Date; and after maturity, on demand.

 

(c) Calculation of Interest and Fees. Interest on Borrowings and the outstanding
unpaid principal amount of the Term Loan (and any fees described in Section
2.2.2 computed on a per annum basis) shall be calculated on the basis of a
360-day year and actual days elapsed. The Applicable Rate shall change with each
change in the Prime Rate, as determined by Lender, effective as of the opening
of business on the Business Day of such change.

 

(d) Charging of Interest and Costs. Accrued and unpaid interest on any
Borrowings and the outstanding unpaid principal amount of the Term Loan, any
outstanding fees described in Section 2.2.2 and any reimbursable costs and
expenses specified in Section 10.6, may, when due and payable, be paid, at
Lender’s option (without any obligation to do so), by Lender’s charging the Line
of Credit for an Advance in the amount thereof; but Borrower shall be and remain
responsible for the payment of such sums to the extent not so paid by Lender.

 

2.2.2. Fees. In addition to the payment of interest at the Applicable Rate and
the charging of Letter of Credit fees pursuant to Section 2.1.2, Borrower shall
also be obligated to pay Lender all fees and charges specified below:

 

(a) Closing Fee. On the Closing Date, a fully earned, non-refundable loan fee
equal to one-half of percent (1/2%) of the sum of (i) the Maximum Amount and
(ii) the Term Loan.

 

(b) Annual Fee. Annually, on each anniversary of the Closing Date, a fully
earned, non-refundable loan fee equal to one-fourth of one percent (¼%) of the
maximum Amount.

 

(c) Early Termination/Prepayment Fee. If this Agreement is terminated prior to
the Termination Date, there shall be due and payable to Lender upon such
termination occurring, as liquidated damages for the loss of its bargain, and
not as a penalty, a sum equal to the product of (i) the Maximum Amount plus the
outstanding principal amount of the Term Loan immediately prior to such early
termination occurring, multiplied by (ii) a percentage, equal to (A) three
percent (3%), if the early termination occurs on or before the first anniversary
of the Closing Date, (B) one percent (1%), if the early termination occurs after
the first anniversary of the Closing Date, but on or before the second
anniversary of the Closing Date If the Term Note only is prepaid, in whole or in
part, prior to its scheduled maturity, then, there shall be due and payable to
Lender upon such termination occurring, as liquidated damages for the loss of
its bargain, and not as a penalty, a sum equal to the product of the amount of
the Term Loan being prepaid multiplied by the applicable percentage among those
specified above (based on the timing of the prepayment).

 

(d) Audit Fees. With respect to field audits conducted by Lender pursuant to
Section 5.2, based on a ninety (90) day audit cycle (which may be increased, in
Lender’s discretion, whenever an Event of Default exists), Borrower shall
reimburse Lender on demand the sum of $850 per auditor per day plus
out-of-pocket expenses.

 

(e) Non-Usage Fee. Monthly, on the first day of each calendar month, commencing
on the first of such dates following the Closing Date, Borrower shall pay to
Lender a fee equal to (x) one-fourth of one percent (¼% ) per annum, times (y)
the difference between (A) the Maximum Amount, and (B) the aggregate amount of
outstanding Advances, determined on a daily average basis for the immediately
preceding calendar month (or portion thereof, as the case may be).

 

(f) Miscellaneous Fees. Borrower shall also reimburse Lender for returned item
fees and bank service charges levied by any financial institution on Lender in
connection with remittances made or received in furtherance hereof, plus
handling fees. Wire transfer fees incurred by Lender in such regards shall also
be reimbursed at cost plus handling fees.

 

-10-



--------------------------------------------------------------------------------

2.2.3. Usury Savings Provisions. Lender and Borrower hereby further agree that
the only charge imposed by Lender upon Borrower for the use of money in
connection herewith is and shall be interest at the Applicable Rate, and that
all other charges imposed by Lender upon Borrower in connection herewith, are
and shall be deemed to be charges made to compensate Lender for underwriting and
administrative services and costs, and other services and costs performed and
incurred, and to be performed and incurred, by Lender in connection with making
credit available to Borrower hereunder, and shall under no circumstances be
deemed to be charges for the use of money. In no contingency or event whatsoever
shall the aggregate of all amounts deemed interest hereunder or under the Notes
and charged or collected pursuant to the terms of this Agreement or pursuant to
the Notes exceed the highest rate permissible under any law which a court of
competent jurisdiction shall, in a final determination, deem applicable hereto.
In the event that such a court determines that Lender has charged or received
interest hereunder in excess of the highest applicable rate, the rate in effect
hereunder shall automatically be reduced to the maximum rate permitted by
applicable law and Lender shall promptly refund to Borrower any interest
received by Lender in excess of the maximum lawful rate or, if so requested by
Borrower, shall apply such excess to the principal balance of the Obligations.
It is the intent hereof that Borrower not pay or contract to pay, and that
Lender not receive or contract to receive, directly or indirectly in any manner
whatsoever, interest in excess of that which may be paid by Borrower under
applicable law.

 

2.3. General Provisions as to Payments.

 

2.3.1. Method of Payment. Unless and except to the extent otherwise approved in
writing by Lender from time to time, payments of interest, fees and principal
pursuant to this Agreement must be received by Lender at an account designated
by Lender for such purpose no later than 11:00 a.m. (Atlanta, Georgia time) on
the date when due, in federal or other funds immediately available to Lender in
Atlanta, Georgia, without setoff, discount or deduction.

 

2.3.2. Application of Payment. Except as otherwise expressly set forth herein,
all payments received by Lender hereunder shall be applied, in accordance with
the then current billing statement applicable to the Borrowing, first to accrued
interest, then to fees, and then to principal due. Any remaining funds shall be
applied to the further reduction of principal. Notwithstanding the foregoing,
upon the occurrence of a Default Condition or Event of Default, payments shall
be applied to the Obligations in such order as Lender, in its sole discretion,
may elect.

 

2.3.3. Crediting of Payments. The receipt of any item of payment by Lender shall
be applied to reduce the Obligations, as provided in Section 2.3.2; but, for
purposes of computing interest charges hereunder, each such item of payment
shall be deemed paid and applied one (1) Business Day after actual receipt
thereof.

 

2.3.4. Collections. Effective on the Closing Date, Borrower shall have
established, and thereafter Borrower shall maintain, with Bank of America, N.A.
or one or more other banks acceptable to Lender (“Clearing Banks”), deposit
accounts into which all proceeds of Collateral, including, particularly,
payments on Accounts Receivable Collateral, shall be remitted (“Concentration
Accounts”). Concentration Accounts shall be maintained in Borrower’s name, but
for Lender’s benefit, and Borrower, Clearing Bank and Lender shall have entered
into a tri-party agreement, in form and substance satisfactory to Lender, (a
“Blocked Account Agreement”) pursuant to which, among other things, Clearing
Bank shall agree to remit all collected funds in its Concentration Account
directly to Lender for application to the Obligations as prescribed below. All
collected funds deposited into a Concentration Account shall be remitted on a
daily basis directly to Lender for application to Lender as provided in Section
2.3.2. Borrower shall instruct all Account Debtors to remit all payments to the
designated address for the established Concentration Accounts. The foregoing
shall be in addition to, and not in limitation of, Lender’s rights to collect
Accounts Receivable Collateral directly after an Event of Default has occurred
and while it is continuing, as provided hereinbelow.

 

3. SECURITY INTEREST.

 

3.1. Grant of Security Interest. As security for the payment of all Obligations,
Borrower hereby grants to Lender a continuing, general lien upon and security
interest and security title in and to all assets of Borrower, wherever located,
whether now existing or hereafter acquired or arising, including all of the
following property, or interests in property of Borrower (herein collectively
called the “Collateral”), namely: (a) the Accounts

 

 

-11-



--------------------------------------------------------------------------------

Receivable Collateral; (b) the Inventory Collateral; (c) the Equipment
Collateral; (d) the Intangibles Collateral; (e) the Securities Collateral; (f)
the Balances Collateral; and (g) all products and/or proceeds of any and all of
the foregoing, including, without limitation, insurance proceeds.

 

3.2. Representations, Warranties and Covenants Applicable to Collateral.
Borrower represents, warrants and covenants that:

 

3.2.1. Good Title. Borrower has marketable title to the Collateral, free and
clear of all Liens, other than any Permitted Encumbrances.

 

3.2.2. Right to Pledge. Borrower has full right, power and authority to grant to
Lender a security interest in the Collateral on the terms set forth herein, and
the grant of such security interest shall not result in Borrower being in
default of any other Debt or require Borrower to grant a Lien on any Collateral
to the holder of any such Debt.

 

3.2.3. Sale of Collateral. Borrower will not sell, lease, exchange, or otherwise
dispose of any of the Collateral without the prior written consent of Lender,
except that: (i) Borrower may sell portions of its inventory in the ordinary
course of business for cash, or on open account or on other terms of payment
ordinarily extended to its customers (but any bulk sales thereof shall be
prohibited) and (ii) Borrower may sell, exchange or otherwise dispose of
portions of its equipment which are obsolete, worn-out or unsuitable for
continued use by Borrower if such equipment is replaced promptly upon its
disposition with equipment constituting equipment having a market value equal to
or greater than the equipment so disposed of and in which Lender shall obtain
and have a first priority security interest pursuant hereto or, in any event
grant a Lien or permit a Lien to exist thereon, except for a Permitted
Encumbrance. Upon the sale, exchange or other disposition of any Collateral
permitted to be sold hereunder, the security interest and lien created and
provided for herein, without break in continuity and without further formality
or act, shall continue in and attach to any proceeds thereof, including, without
limitation, accounts, contract rights, shipping documents, documents of title,
bills of lading, warehouse receipts, dock warrants, dock receipts and cash or
noncash proceeds, and in the event of any unauthorized sale or other
disposition, shall continue in the Collateral itself.

 

3.2.4. Insurance. Borrower will obtain and maintain insurance on that portion of
the Collateral consisting of tangible property with such companies, in such
amounts and against such risks as Lender may request, with loss payable to
Lender as its interests may appear. Such insurance shall not be cancellable by
Borrower, unless with the prior written consent of Lender, or by Borrower’s
insurer, unless with at least thirty (30) days (or any lesser number of days
otherwise approved by Lender) advance written notice to Lender. In addition,
Borrower shall cause its insurer to provide Lender with at least thirty (30)
days advance written notice prior to insurer’s nonrenewal of such insurance.
Borrower shall provide to Lender a copy of each such policy. All proceeds
received by Lender as loss payee of any such insurance shall be applied to the
Obligations, unless otherwise approved by Lender. Borrower shall file with
Lender on the Closing Date and annually thereafter a detailed list of such
insurance as then in effect, certified by Borrower’s insurer, together with
copies of all policies of such insurance (if requested by Lender). Within thirty
(30) days after being requested by Lender to do so, Borrower will obtain such
additional insurance (or increase its existing coverage) as Lender may request.

 

3.2.5. Location. As of the Closing Date, the Collateral is situated only at one
or more of the Collateral Locations, and Borrower covenants with Lender not to
locate the Collateral at any location other than a Collateral Location without
giving at least thirty (30) days prior written notice to Lender.

 

3.2.6. Further Assurances. Borrower shall duly execute and/or deliver (or cause
to be duly executed and/or delivered) to Lender any instrument, letter of
credit, invoice, document, document of title, dock warrant, dock receipt,
warehouse receipt, bill of lading, order, financing statement, assignment,
waiver, consent or other writing which may be reasonably necessary to Lender to
carry out the terms of this Agreement and any of the other Loan Documents and to
perfect its security interest in and facilitate the collection of the
Collateral, the proceeds thereof, and any other property at any time
constituting security to Lender. Borrower shall perform or cause to be performed
such acts as Lender may request to establish and maintain for Lender a valid and
perfected security interest in and security title to the Collateral, free and
clear of any liens, encumbrances or security interests other than Permitted
Encumbrances. In addition to the foregoing, Borrower hereby irrevocably
authorizes Lender to

 

-12-



--------------------------------------------------------------------------------

complete and file initial or “in lieu of” financing statements in each
jurisdiction which now or hereafter has in effect revised Article 9 of the
Uniform Commercial Code, giving notice of Lender’s security interest in the
Collateral and describing the Collateral generally; e.g., “all assets,” or
particularly, all as Lender sees fit; and Borrower agrees not to file any
amendment to, or termination of, any such financing statement without Lender’s
prior written consent unless all Obligations have been fully paid and satisfied
and this Agreement has been terminated.

 

4. GENERAL REPRESENTATIONS AND WARRANTIES. In order to induce Lender to enter
into this Agreement, Borrower hereby represents and warrants to Lender (which
representations and warranties, together with any other representations and
warranties of Borrower contained elsewhere in this Agreement, shall be deemed to
be renewed as of the date of each Advance), as set forth below:

 

4.1. Existence and Qualification. Borrower is duly organized, validly existing
and in good standing under the laws of its Home State with its principal place
of business, chief executive office and office where it keeps all of its books
and records being located at the Executive Office, and Borrower is duly
qualified to do business in each other state in which a Collateral Location is
situated or wherein the conduct of its business or the ownership of its property
requires such qualification. Borrower has as its official name, as registered
with the secretary of state of its Home State, the words inscribed on the
signature page hereof as its name, and Borrower has not done business under any
other name within the five (5) years preceding the Closing Date.

 

4.2. Authority; and Validity and Binding Effect. Borrower has the power to make,
deliver and perform under the Loan Documents, and to borrow hereunder, and has
taken all necessary and appropriate action to authorize the execution, delivery
and performance of the Loan Documents. This Agreement constitutes, and the
remainder of the Loan Documents, as and when executed and delivered for value
received, will constitute, the valid obligations of Borrower, legally binding
upon it and enforceable against it in accordance with their respective terms.

 

4.3. Incumbency and Authority of Signing Officers. Each undersigned officer of
Borrower holds the office specified hereinbelow and, in such capacity, is duly
authorized and empowered to execute, attest and deliver this Agreement and the
remainder of the Loan Documents for and on behalf of Borrower, and to bind
Borrower accordingly thereby.

 

4.4. No Material Litigation. On the Closing Date, there are no legal proceedings
pending (or, so far as Borrower knows, threatened), before any court or
administrative agency which, if adversely determined, could reasonably be
expected to result in a Material Adverse Change.

 

4.5. Taxes. As of the Closing Date, Borrower has filed or caused to be filed all
tax returns required to be filed by it and has paid all taxes shown to be due
and payable by it on said returns or on any assessments made against it.

 

4.6. Capital. All Equity Interests of Borrower issued and outstanding on the
Closing Date are validly and properly issued in accordance with all applicable
laws.

 

4.7. Organization. The Organization Documents of Borrower are in full force and
effect under the laws of the state of its Home State, and all amendments to the
Organization Documents have been duly and properly made under and in accordance
with all applicable laws.

 

4.8. No Insolvency. After giving effect to the execution and delivery of the
Loan Documents and the extension of any credit or other financial accommodations
hereunder, Borrower will not be Insolvent.

 

4.9. No Violations. The execution, delivery and performance by Borrower of this
Agreement and the other Loan Documents have been duly authorized by all
necessary organizational action on the part of Borrower and do not and will not
require any consent or approval of the Shareholders of Borrower, violate any
provision of any Applicable Law or of any Organization Documents of Borrower, or
result in a breach of or constitute a default under any indenture or loan or
credit agreement or any other agreement, lease or instrument to

 

-13-



--------------------------------------------------------------------------------

which Borrower is a party or by which it or its properties may be bound or
affected; and Borrower is not in default under any Applicable Law.

 

4.10. Financial Statements. The financial statements of Borrower and its
Consolidated Subsidiaries (if any) for its most recently completed Fiscal Year
and for that portion of its current Fiscal Year ended with that Fiscal Month
ended closest to the Closing Date for which financial statements have been
prepared, including balance sheet, income statement and, if available, statement
of changes in cash flow, copies of which heretofore have been furnished to
Lender, are complete and accurately and fairly represent the financial condition
of Borrower and its Consolidated Subsidiaries (if any), the results of its
operations and the transactions in its equity accounts as of the dates and for
the periods referred to therein, and have been prepared in accordance with GAAP.
There are no material liabilities, direct or indirect, fixed or contingent, of
Borrower or any such Consolidated Subsidiaries as of the date of such financial
statements which are not reflected therein or in the notes thereto. No Material
Adverse Change has occurred since the date of the balance sheet contained in the
annual audited financial statement of Borrower described hereinabove.

 

4.11. Compliance with Laws. Borrower is in compliance with all Applicable Laws
on the Closing Date, where noncompliance therewith would or could reasonably be
expected to result in a Material Adverse Change. Borrower possesses all
franchises, certificates, licenses, permits and other authorizations from
governmental political subdivisions or regulatory authorities, and all patents,
trademarks, service marks, trade names, copyrights, licenses and other, similar
rights, free from burdensome restrictions, that are necessary for the ownership,
maintenance and operation of any of its properties and assets; and Borrower is
not in violation of any thereof.

 

4.12. Subsidiaries. As of the Closing Date, Borrower has no Subsidiaries, except
for NAIE.

 

5. AFFIRMATIVE COVENANTS. Borrower covenants to Lender that from and after the
Closing Date, and so long as any amounts remain unpaid on account of any of the
Obligations or this Agreement remains effective (whichever is the last to
occur), Borrower will comply (and cause each Subsidiary to comply) with the
affirmative covenants set forth below:

 

5.1. Records Respecting Collateral. All records of Borrower and each Subsidiary
with respect to the Collateral will be kept at its Executive Office and will not
be removed from such address without the prior written consent of Lender.

 

5.2. Right to Inspect and Conduct Audits. Lender (or any Person or Persons
designated by it) shall have the continuing right to call at the Executive
Office or any Collateral Location at any time and, without hindrance or delay,
inspect, audit, check and make extracts from Borrower’s or any Subsidiary’s
books, records, journals, orders, receipts and any correspondence and other data
relating to the Collateral, to Borrower’s or any Subsidiary’s business or to any
other transactions between the parties hereto.

 

5.3. Borrowing Base Certificates. On a weekly basis, or more frequently if
required by Lender from time to time, Borrower shall prepare and deliver to
Lender a Borrowing Base Certificate with respect to satisfaction of the
Borrowing Base Requirement as of the date of report submission, the statements
in which, in each instance, shall be certified as to truth and accuracy by a
duly authorized officer of Borrower.

 

5.4. Collateral Status Certificates. Borrower shall, as soon as practicable, but
in any event on or before ten (10) days after the end of each Fiscal Month,
furnish or cause to be furnished to Lender a Collateral Status Certificate,
certified by a duly authorized officer of Borrower, showing (i) the aggregate
dollar value of the items comprising the Accounts Receivable Collateral and the
age of each individual item thereof as of the last day of the preceding Fiscal
Month (segregating such items in such manner and to such degree as Lender may
request), plus (ii) the type, dollar value and location of the Inventory
Collateral as at the end of the preceding Fiscal Month, valued at the lower of
its Booked Cost or market value. Additionally, Lender may, from time to time,
verify the individual account balances of any individual Account Debtors.
Further, upon request from Lender, made at any time hereafter, and, in any
event, with the above-described Collateral Status Certificate for the month of
December in each year, Borrower shall furnish Lender with a then current Account
Debtor name and address list. In addition to the foregoing, Borrower shall also
provide Lender, on a weekly basis, with an accounts payable aging.

 

-14-



--------------------------------------------------------------------------------

5.5. Periodic Financial Statements. Borrower shall, as soon as practicable, and
in any event within thirty (30) days after the end of each Fiscal Month, furnish
to Lender unaudited financial statements of Borrower and each Consolidated
Subsidiary (if any), including balance sheets, income statements and statements
of cash flow, for the Fiscal Month ended, and for the Fiscal Year to date, on a
consolidated and, if requested by Lender, consolidating basis. All such
financial statements shall be certified by a duly authorized officer of Borrower
to present fairly the financial position and results of operations of Borrower
for the period involved in accordance with GAAP (but for the omission of
footnotes and subject to year-end audit adjustments).

 

5.6. Annual Financial Statements. Borrower shall, as soon as practicable, and in
any event within ninety (90) days after the end of each Fiscal Year, furnish to
Lender the annual audit report of Borrower and its Consolidated Subsidiaries (if
any), certified without material qualification by independent certified public
accountants selected by Borrower and acceptable to Lender, and prepared in
accordance with GAAP, together with relevant financial statements of Borrower
and such Subsidiaries for the Fiscal Year then ended, on a consolidating and a
consolidated basis, if applicable. Borrower shall cause said accountants to
furnish Lender with a statement that in making their examination of such
financial statements, they obtained no knowledge of any Event of Default or
Default Condition which pertains to accounting matters relating to this
Agreement or the Notes, or, in lieu thereof, a statement specifying the nature
and period of existence of any such Event of Default or Default Condition
disclosed by their examination.

 

5.7. Compliance Certificate. Borrower shall, on a monthly basis not later than
thirty (30) days after the close of each of its first eleven (11) Fiscal Months
and not later than ninety (90) days after the close of its Fiscal Year, certify
to Lender, in a Compliance Certificate, that no Event of Default and no Default
Condition exists or has occurred, or, if an Event of Default or Default
Condition exists, specifying the nature and period of existence thereof. Each
such Compliance Certificate shall include a computation showing Borrower’s
compliance with all financial covenants set forth in Article 7.

 

5.8. Payment of Taxes. Borrower shall pay and discharge all taxes, assessments
and governmental charges upon it, its income and its properties prior to the
date on which penalties attach thereto, unless and to the extent only that (i)
such taxes, assessments and governmental charges are being contested in good
faith and by appropriate proceedings by Borrower, (ii) Borrower maintains
reasonable reserves on its books therefor and (iii) the payment of such taxes
does not result in a Lien upon any of the Collateral other than a Permitted
Encumbrance.

 

5.9. Change of Principal Place of Business, Etc. Borrower hereby understands and
agrees that if, at time hereafter, Borrower or any Subsidiary elects to move its
Executive Office, or if Borrower or any Subsidiary elects to change its name,
identity or its organization structure, Borrower will notify Lender in writing
at least thirty (30) days prior thereto and, at Lender’s request, comply (or
cause its Subsidiary to comply) with Section 3.2.6 hereof to the extent Lender
determines that any new or additional actions need to be undertaken in regard
thereto.

 

5.10. Waivers. With respect to each of the Collateral Locations, Borrower will
use its reasonable best efforts to obtain Landlord Agreement, to insure the
priority of its security interest in that portion of the Collateral situated at
such locations. Should Borrower be unable to obtain any such Landlord
Agreements, Borrower understands that Lender may impose rent reserves on the
Borrowing Base for each affected Collateral Location.

 

5.11. Preservation of Existence. Borrower shall preserve and maintain (and cause
its Subsidiaries to preserve and maintain) its organizational existence, rights,
franchises and privileges in its Home State, and qualify and remain qualified to
do business in each jurisdiction (domestic or foreign) in which such
qualification is necessary or desirable in view of its business and operations
or the ownership of its properties.

 

5.12. Compliance With Laws. Borrower and each of its Subsidiaries shall comply
with the requirements of all Applicable Laws, noncompliance with which would or
could reasonably be expected to result in a Material Adverse Change. Without
limiting the foregoing, each of Borrower and its Subsidiaries shall obtain and
maintain all permits, licenses and other authorizations which are required
under, and otherwise comply with, all Applicable Laws.

 

-15-



--------------------------------------------------------------------------------

5.13. Certain Required Notices. Promptly, upon its receipt of notice or
knowledge thereof, Borrower will report to Lender: (i) any lawsuit or
administrative proceeding in which Borrower or any Subsidiary is a defendant
which, if decided adversely to Borrower or such Subsidiary, could reasonably be
expected to result in a Material Adverse Change; or (ii) the existence and
nature of any Default Condition or Event of Default.

 

5.14. Projections. Within sixty (60) days prior to the end of each Fiscal Year,
Borrower shall provide projections for the following Fiscal Year. These shall
include income statement, balance sheet and cash flow budgets for each fiscal
month of the following Fiscal Year.

 

6. NEGATIVE COVENANTS. Borrower covenants to Lender that from and after the
Closing Date, and so long as any amount remains unpaid on account of any of the
Obligations or this Agreement remains effective (whichever is the last to
occur), Borrower will not do (and will not permit any Subsidiary to do), any of
the things or acts set forth below, except with the prior written consent of
Lender:

 

6.1. Encumbrances. Create, assume, or suffer to exist any Lien, except for
Permitted Encumbrances.

 

6.2. Debt. Incur, assume, or suffer to exist any Debt, except for: (i) Debt to
Lender or any Affiliate of Lender; (ii) trade payables and contractual
obligations to suppliers and customers incurred in the ordinary course of
business; (iii) accrued pension fund and other employee benefit plan obligations
and liabilities (provided, however, that such Debt does not result in the
existence of any Event of Default or Default Condition under any other provision
of this Agreement); (iv) deferred taxes; (v) Debt resulting from endorsements of
negotiable instruments received in the ordinary course of its business; (vi)
Purchase Money Debt not to exceed the Materiality Threshold, however; and (vii)
Subordinated Debt.

 

6.3. Contingent Liabilities. Guarantee, endorse, become surety with respect to
or otherwise become directly or contingently liable for or in connection with
the obligations of any other person, firm, or corporation, except for
endorsements of negotiable instruments for collection in the ordinary course of
business.

 

6.4. Dividends. Declare or pay any dividends on, or make any distribution with
respect to, its Equity Interests, except that any Subsidiaries of Borrower may
pay dividends and make other distributions to Borrower.

 

6.5. Redemption. Purchase, redeem, or otherwise acquire for value of its Equity
Interests.

 

6.6. Investments. Make any investment in cash or by delivery of property to any
Person, whether by acquisition of Equity Interests or Debt, or by loan, advance
or capital contribution, or otherwise, in any Person or property of a Person
(herein called, subject to the following exceptions, “Restricted Investments”),
except for: (i) assets acquired from time to time in the ordinary course of
business; (ii) current assets arising from the sale of goods or the provision of
services in the ordinary course of business; (iii) loans or advances made to
employees for salary, commissions, travel or the like, made in the ordinary
course of business not to exceed, in aggregate amount, the Materiality
Threshold; (iv) investments in NAIE either (A) existing on the Closing Date, or
(B) made subsequent to the Closing Date, but not to exceed, in aggregate amount,
the Materiality Threshold; and (v) other investments not to exceed, in aggregate
amount, the Materiality Threshold.

 

6.7. Mergers. Dissolve or otherwise terminate its organizational status; or
enter into any merger, reorganization or consolidation; or make any substantial
change in the basic type of business conducted by Borrower and its Subsidiaries,
as of the Closing Date.

 

6.8. Business Locations. Transfer the Executive Office, or open new Collateral
Locations, except upon at least thirty (30) days prior written notice to Lender
and after the delivery to Lender of financing statements, if required by Lender,
in form satisfactory to Lender, to perfect or continue the perfection of
Lender’s Lien thereon.

 

-16-



--------------------------------------------------------------------------------

6.9. Affiliate Transactions. Enter into, or be a party to, or permit any
Subsidiary to enter into or be a party to, any transaction with any Affiliate,
except in the ordinary course of and pursuant to the reasonable requirements of
Borrower’s or such Subsidiary’s business and upon fair and reasonable terms
which are fully disclosed to Lender and are no less favorable to Borrower than
would be expected to be obtained in a comparable arm’s length transaction with a
Person not an Affiliate.

 

6.10. Subsidiaries. Create any Subsidiary or divest itself of any assets
exceeding the Materiality Threshold by transferring them to any Subsidiary which
exists on the Closing Date or is hereafter created with Lender’s consent.

 

6.11. Fiscal Year. Change its Fiscal Year, or permit any Subsidiary to have a
fiscal year different from the Fiscal Year of Borrower.

 

6.12. Disposition of Assets. Sell, lease or otherwise dispose of any of its
properties, including any disposition of property as part of a sale and
leaseback transaction, to or in favor of any Person, except as otherwise
expressly permitted, as to certain Collateral, in Article 3.

 

6.13. Federal Taxpayer Identification Number. Change or permit any Subsidiary to
change its federal taxpayer identification number without prior written notice
to Lender.

 

6.14. Subordinated Debt. Pay any Subordinated Debt except to the extent
expressly provided in the Subordination Agreement or as Lender otherwise may
consent from time to time.

 

6.15. Restrictions or Subsidiaries. Enter into or assume any agreement (other
than the Loan Documents) prohibiting or otherwise restricting (i) the creation
or assumption of any Lien upon its or any Subsidiaries’ properties, or (ii) the
ability of any Subsidiary to pay dividends or make other distributions or
transfers to Borrower.

 

6.16. Different Business. Engage in any businesses other than businesses of the
type engaged in by Borrower and its Subsidiaries as of the Closing Date.

 

6.17. Commingled Funds. Commingle any cash funds of Borrower and its
Subsidiaries with any cash funds of the Principal or any Shareholders.

 

6.18. Compensation. Increase total annual compensation paid to officers and
directors of Borrower and its Subsidiaries in any Fiscal Year beyond the limits
set forth in Borrower’s total annual compensation plan for such Fiscal Year,
which plan shall have been submitted to and approved by Lender for each such
Fiscal Year prior to the beginning thereof (it being understood that for the
Fiscal Year of Borrower ending June 30, 2003, the annual compensation plan
referred to above shall be that submitted to and approved by Lender on or prior
to the Closing Date.

 

7. FINANCIAL COVENANTS. Borrower covenants to Lender that, from and after the
Closing Date and so long as any amount remains on unpaid account of any of the
Obligations or this Agreement remains effective (whichever is the last to
occur), it will comply with the financial covenants set forth below.

 

7.1. Minimum Net Worth. Borrower shall maintain a minimum Net Worth of at least
$19,608,000 at all times. As used herein, “Net Worth” shall mean Borrower’s book
net worth, determined on a consolidated basis for Borrower and its Consolidated
Subsidiaries in accordance with GAAP, with inventory calculated on a FIFO basis.

 

7.2. Capital Expenditures. Borrower shall not expend, in Capital Expenditures,
more than One Million Seven Hundred Thousand Dollars ($1,700,000), in the
aggregate, for all such expenditures in any one Fiscal Year. As used herein,
“Capital Expenditures” shall mean all expenditures made in respect of the cost
of any fixed asset or improvement, or replacement, substitution, or addition
thereto, having a useful life of more than one (1) year, including, without
limitation, those arising in connection with the direct or indirect acquisition
of such

 

-17-



--------------------------------------------------------------------------------

assets by way of increased product or service charges or offset items or in
connection with Capital Leases. “Capital Leases” shall mean any leases of
Property than, in accordance with GAAP, should be reflected as liabilities on
the balance sheet of a Person.

 

7.3. EBITDA. Borrower shall have a minimum EBITDA (i) for its 2003 Fiscal Year
of at least Three Million Three Hundred Thousand Dollars ($3,300,000) and (ii)
for its 2004 Fiscal Year of at least Three Million Seven Hundred Fifty Thousand
Dollars ($3,750,000). As used herein, “EBITDA” means the sum of (i) consolidated
net income of Borrower and its Subsidiaries for the Fiscal Year in question
(computed without regard to any extraordinary items of gain or loss) plus (ii)
to the extent deducted from revenue in computing consolidated net income for
such Fiscal Year, the sum of (A) interest expense, (B) taxes, and (C)
depreciation and amortization.

 

8. EVENTS OF DEFAULT. The occurrence of any events or conditions set forth below
shall constitute an Event of Default hereunder, provided that any requirement
for the giving of notice or the lapse of time, or both, has been satisfied:

 

8.1. Obligations. Borrower shall fail to make any payment on any of its
Obligations, when due.

 

8.2. Misrepresentations. Any representations or warranties made herein or in any
of the Loan Documents or in any Guaranty or in any certificate or statement
furnished at any time hereunder or in connection with any of the Loan Documents
or any Guaranty shall prove to have been untrue or misleading in any material
respect when made or furnished.

 

8.3. Certain Covenants. Borrower shall default in the observance or performance
of any covenant or agreement contained in Articles 5, 6 or 7.

 

8.4. Other Covenants. Borrower, any Subsidiary or any Guarantor shall default in
the observance or performance of any covenant or agreement contained herein, in
any of the other Loan Documents or any Guaranty (other than a default the
performance or observance of which is dealt with specifically elsewhere in this
Article 8).

 

8.5. Other Debts. Borrower, any Subsidiary or any Guarantor shall default in
connection with any agreement for Debt exceeding the Materiality Threshold with
any creditor, including Lender, which entitles said creditor to accelerate the
maturity thereof.

 

8.6. Voluntary Bankruptcy. Borrower, any Subsidiary or any Guarantor shall file
a voluntary petition in bankruptcy or a voluntary petition or answer seeking
liquidation, reorganization, arrangement, readjustment of its debts, or for any
other relief under the Bankruptcy Code, or under any other act or law pertaining
to insolvency or debtor relief, whether state, Federal, or foreign, now or
hereafter existing; Borrower, any Subsidiary or any Guarantor shall enter into
any agreement indicating its consent to, approval of, or acquiescence in, any
such petition or proceeding; Borrower, any Subsidiary or any Guarantor shall
apply for or permit the appointment by consent or acquiescence of a receiver,
custodian or trustee of Borrower, any Subsidiary or any Guarantor for all or a
substantial part of its property; Borrower, any Subsidiary or any Guarantor
shall make an assignment for the benefit of creditors; or Borrower, any
Subsidiary or any Guarantor shall be or become Insolvent; or Borrower, any
Subsidiary or any Guarantor shall admit, in writing, its inability or failure to
pay its debts generally as such debts become due.

 

8.7. Involuntary Bankruptcy. There shall have been filed against Borrower, any
Subsidiary or any Guarantor an involuntary petition in bankruptcy or seeking
liquidation, reorganization, arrangement, readjustment of its debts or for any
other relief under the Bankruptcy Code, or under any other act or law pertaining
to insolvency or debtor relief, whether state, federal or foreign, now or
hereafter existing; Borrower, any Subsidiary or any Guarantor shall suffer or
permit the involuntary appointment of a receiver, custodian or trustee of
Borrower, any Subsidiary or any Guarantor or for all or a substantial part of
its property; or Borrower, any Subsidiary or any Guarantor shall suffer or
permit the issuance of a warrant of attachment, execution or similar process
against all or any substantial part of the property of Borrower, any Subsidiary
or any Guarantor; or any motion, complaint or other

 

-18-



--------------------------------------------------------------------------------

pleading is filed in any bankruptcy case of any person or entity other than
Borrower, any Subsidiary or any Guarantor and such motion, complaint or pleading
seeks the consolidation of Borrower’s, any Subsidiary’s or any Guarantor’s
assets and liabilities with the assets and liabilities of such person or entity.

 

8.8. Damage, Loss, Theft or Destruction of Collateral. There shall have occurred
material uninsured damage to, or loss, theft or destruction of, any Collateral
having a value, based on the lower of its depreciated cost or market value,
exceeding the Materiality Threshold.

 

8.9. Judgments. A final judgment or order for the payment of money is rendered
against Borrower, any Subsidiary or any Guarantor in an amount exceeding the
Materiality Threshold (exclusive of amounts covered by insurance) and either (x)
enforcement proceedings shall have been commenced by any creditor upon such
judgment or order, or (y) a stay of enforcement of such judgment or order, by
reason of a pending appeal or otherwise, shall not be in effect for any period
of thirty (30) consecutive days.

 

8.10. Disavowal of Certain Obligations. Any Person (other than Lender) party to
a Guaranty or Subordination Agreement shall disavow its obligations thereunder;
or any such Guaranty or Subordination Agreement is alleged to be, or determined
by any governmental authority to be, invalid, unenforceable or otherwise not
binding on any Person party thereto (other than Lender), in whole or in part.

 

8.11. Material Adverse Change. There shall occur any Material Adverse Change.

 

8.12. Change of Control, Etc. Any Person, or group of Persons acting in concert,
not in Control of Borrower on the Closing Date shall obtain Control of Borrower
subsequent to the Closing Date.

 

8.13. Change in Management, Etc. Borrower shall fail to maintain generally
executive management satisfactory to Lender having sufficient skill and
experience in Borrower’s industry to manage Borrower competently and
efficiently.

 

9. REMEDIES. Upon the occurrence or existence of any Event of Default, or at any
time thereafter, without prejudice to the rights of Lender to enforce its claims
against Borrower for damages for failure by Borrower to fulfill any of its
obligations hereunder, subject only to prior receipt by Lender of payment in
full of all Obligations then outstanding in a form acceptable to Lender, Lender
shall have all of the rights and remedies set forth below, and it may exercise
any one, more, or all of such remedies, in its sole discretion, without thereby
waiving any of the others; provided, however, that, in addition to the
foregoing, if the Event of Default is in respect of Section 8.6 or 8.7, then,
automatically, immediately upon such Event of Default occurring, without
necessity of any further action on Lender’s part, all commitments of Lender
hereunder and under all other Loan Documents shall terminate, and all
Obligations shall be immediately due and payable.

 

9.1. Acceleration of the Obligations. Lender, at its option, may terminate all
commitments of Lender hereunder and under all other Loan Documents, and declare
all of the Obligations to be immediately due and payable, whereupon the same
shall become immediately due and payable without presentment, demand, protest,
notice of nonpayment or any other notice required by law relative thereto, all
of which are hereby expressly waived by Borrower, anything contained herein to
the contrary notwithstanding. If any note of Borrower to Lender constituting
Obligations, including, without limitation, any of the Notes, shall be a demand
instrument, however, the recitation of the right of Lender to declare any and
all Obligations to be immediately due and payable, whether such recitation is
contained in such note or in this Agreement, as well as the recitation of the
above events permitting Lender to declare all Obligations due and payable, shall
not constitute an election by Lender to waive its right to demand payment under
a demand at any time and in any event, as Lender in its discretion may deem
appropriate. Thereafter, Lender, at its option, may, but shall not be obligated
to, accept less than the entire amount of Obligations due, if tendered,
provided, however, that unless then agreed to in writing by Lender, no such
acceptance shall or shall be deemed to constitute a waiver of any Event of
Default or a reinstatement of any commitments of Lender hereunder or under all
other Loan Documents.

 

-19-



--------------------------------------------------------------------------------

9.2. Default. If Lender so elects, by further written notice to Borrower, Lender
may increase the rate of interest charged on the Notes then outstanding for so
long thereafter as Lender further shall elect by an amount not to exceed the
Default Rate.

 

9.3. Remedies of a Secured Party. Lender shall thereupon have the rights and
remedies of a secured party under the UCC in effect on the date thereof
(regardless whether the same has been enacted in the jurisdiction where the
rights or remedies are asserted), including, without limitation, the right to
take possession of any of the Collateral or the proceeds thereof, to sell or
otherwise dispose of the same, to apply the proceeds therefrom to any of the
Obligations in such order as Lender, in its sole discretion, may elect. Lender
shall give Borrower written notice of the time and place of any public sale of
the Collateral or the time after which any other intended disposition thereof is
to be made. The requirement of sending reasonable notice shall be met if such
notice is given to Borrower at least ten (10) days before such disposition.
Expenses of retaking, holding, insuring, preserving, protecting, preparing for
sale or selling or the like with respect to the Collateral shall include, in any
event, reasonable attorneys’ fees and other legally recoverable collection
expenses, all of which shall constitute Obligations.

 

9.4. Repossession of the Collateral. Lender may take the Collateral or any
portion thereof into its possession, by such means (without breach of the peace)
and through agents or otherwise as it may elect (and, in connection therewith,
demand that Borrower assemble the Collateral at a place or places and in such
manner as Lender shall prescribe), and sell, lease or otherwise dispose of the
Collateral or any portion thereof in its then condition or following any
commercially reasonable preparation or processing, which disposition may be by
public or private proceedings, by one or more contracts, as a unit or in
parcels, at any time and place and on any terms, so long as the same are
commercially reasonable and Borrower hereby waives all rights which Borrower has
or may have under applicable law to notice and to a judicial hearing prior to
seizure of any Collateral by Lender.

 

9.5. Direct Notification. Lender may, additionally, in its sole discretion, at
any time that an Event of Default exists, direct Account Debtors to make
payments on the Accounts Receivable Collateral, or portions thereof, directly to
Lender, and the Account Debtors are hereby authorized and directed to do so by
Borrower upon Lender’s direction, and the funds so received shall be also
deposited in the Collateral Reserve Account, or, at the election of Lender, upon
its receipt thereof, be applied directly to repayment of the Obligations in such
order as Lender, in its sole discretion, shall determine.

 

9.6. Other Remedies. Unless and except to the extent expressly provided for to
the contrary herein, the rights of Lender specified herein shall be in addition
to, and not in limitation of, Lender’s rights under the UCC, as amended from
time to time, or any other statute or rule of law or equity, or under any other
provision of any of the Loan Documents, or under the provisions of any other
document, instrument or other writing executed by Borrower or any third party in
favor of Lender, all of which may be exercised successively or concurrently.

 

10. MISCELLANEOUS

 

10.1. Waiver. Each and every right granted to Lender under this Agreement, or
any of the other Loan Documents, or any other document delivered hereunder or in
connection herewith or allowed it by law or in equity, shall be cumulative and
may be exercised from time to time. No failure on the part of Lender to
exercise, and no delay in exercising, any right shall operate as a waiver
thereof, nor shall any single or partial exercise by Lender of any right
preclude any other or future exercise thereof or the exercise of any other
right. No waiver by Lender of any Default Condition or Event of Default shall
constitute a waiver of any subsequent Default Condition or Event of Default.

 

10.2. GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER, SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
GEORGIA.

 

10.3. Survival. All representations, warranties and covenants made herein and in
the Loan Documents shall survive the execution and delivery hereof and thereof.
The terms and provisions of this Agreement shall continue in full force and
effect, notwithstanding the payment of one or more of the Notes or the
termination of

 

-20-



--------------------------------------------------------------------------------

the Line of Credit, until all of the Obligations have been paid in full and
Lender has terminated this Agreement in writing.

 

10.4. Assignments. No assignment hereof or of any Loan Document shall be made by
Borrower without the prior written consent of Lender. Lender may assign, or sell
participations in, its right, title and interest herein and in the Loan
Documents at any time hereafter without notice to or consent of Borrower.

 

10.5. Counterparts. This Agreement may be executed in two or more counterparts,
each of which when fully executed shall be an original, and all of said
counterparts taken together shall be deemed to constitute one and the same
agreement.

 

10.6. Reimbursement. Borrower shall pay to Lender on demand all reasonable
out-of-pocket costs and expenses that Lender pays or actually incurs in
connection with the negotiation, preparation, consummation, amendment,
modification, enforcement and termination of this Agreement and the other Loan
Documents, including, without limitation: (a) fees and disbursements of legal
counsel; (b) costs and expenses of lien and title searches insurance; (c) actual
taxes, fees and other charges for recording any mortgages, filing any financing
statements and continuations, and other actions to perfect, protect and continue
the Lien of Lender in the Collateral; (d) sums paid or incurred to pay for any
amount or to take any action required of Borrower under the Loan Documents that
Borrower fails to pay or take; (e) costs of appraisals, inspections, field
audits and verifications of the Collateral, including, without limitation, costs
of travel, for inspections of the Collateral and Borrower’s operations by
Lender; (f) costs and expenses of preserving and protecting the Collateral; and
(g) after an Event of Default, costs and expenses (including fees and
disbursements of legal counsel) paid or incurred to obtain payment of the
Obligations, enforce the Lender’s Lien in any Collateral, sell or otherwise
realize upon the Collateral, and otherwise enforce the provisions of the Loan
Documents or to defend any claim made or threatened against Lender arising out
of the transactions contemplated hereby (including, without limitation,
preparations for and consultations concerning any such matters). The foregoing
shall not be construed to limit any other provisions of the Loan Documents
regarding costs and expenses to be paid to Borrower. All of the foregoing costs
and expenses may, in the discretion of Lender, be charged as Advances. Borrower
will pay all expenses incurred by it in the transaction. In the event Borrower
becomes a debtor under the Bankruptcy Code, Lender’s secured claim in such case
shall include interest on the Obligations and all fees, costs and charges
provided for herein (including, without limitation, reasonable attorneys’ fees
actually incurred) all for the extent allowed by the Bankruptcy Code.

 

10.7. Successors and Assigns. This Agreement and Loan Documents shall be binding
upon and inure to the benefit of the successors and permitted assigns of the
parties hereto and thereto.

 

10.8. Severability. If any provision this Agreement or of any of the Loan
Documents or the application thereof to any party thereto or circumstances shall
be invalid or unenforceable to any extent, the remainder of such Loan Documents
and the application of such provisions to any other party thereto or
circumstance shall not be affected thereby and shall be enforced to the greatest
extent permitted by law.

 

10.9. Notices. All notices, requests and demands to or upon the respective
parties hereto shall be deemed to have been given or made when personally
delivered or deposited in the mail, registered or certified mail, postage
prepaid, addressed as follows: (i) for Lender, care of the address of Lender
inscribed beneath its signature hereinbelow and (ii) for Borrower, care of the
address set forth as its Executive Office (or to such other address as may be
designated hereafter in writing by the respective parties hereto) except in
cases where it is expressly provided herein or by applicable law that such
notice, demand or request is not effective until received by the party to whom
it is addressed.

 

10.10. Entire Agreement; Amendments. This Agreement, together with the remaining
Loan Documents, constitute the entire agreement between the parties hereto with
respect to the subject matter hereof. Neither this Agreement nor any Loan
Document may be changed, waived, discharged, modified or terminated orally, but
only by an instrument in writing signed by the party against whom enforcement is
sought.

 

10.11. Time of Essence. Time is of the essence in this Agreement and the other
Loan Documents.

 

-21-



--------------------------------------------------------------------------------

10.12. Interpretation. No provision of this Agreement or any Loan Document shall
be construed against or interpreted to the disadvantage of any party hereto by
any court or other governmental or judicial authority by reason of such party
having or being deemed to have structured or dictated such provision.

 

10.13. Lender Not a Joint Venturer. Neither this Agreement nor any Loan Document
shall in any respect be interpreted, deemed or construed as making Lender a
partner or joint venturer with Borrower or as creating any similar relationship
or entity, and Borrower agrees that it will not make any contrary assertion,
contention, claim or counterclaim in any action, suit or other legal proceeding
involving Lender and Borrower.

 

10.14. JURISDICTION. BORROWER AGREES THAT ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF
THE STATE OF GEORGIA OR THE UNITED STATES OF AMERICA FOR THE NORTHERN DISTRICT
OF GEORGIA, ATLANTA DIVISION, ALL AS LENDER MAY ELECT. BY EXECUTION OF THIS
AGREEMENT, BORROWER HEREBY SUBMITS TO EACH SUCH JURISDICTION, HEREBY EXPRESSLY
WAIVING WHATEVER RIGHTS MAY CORRESPOND TO IT BY REASON OF ITS PRESENT OR FUTURE
DOMICILE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF LENDER TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST BORROWER IN ANY OTHER JURISDICTION OR
TO SERVE PROCESS IN ANY MANNER PERMITTED OR REQUIRED BY LAW.

 

10.15. ACCEPTANCE. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS, SHALL
NOT BECOME EFFECTIVE UNLESS AND UNTIL DELIVERED TO LENDER AT ITS PRINCIPAL
OFFICE IN ATLANTA, FULTON COUNTY, GEORGIA AND ACCEPTED IN WRITING BY LENDER AT
SUCH OFFICE AS EVIDENCED BY ITS EXECUTION HEREOF (NOTICE OF WHICH DELIVERY AND
ACCEPTANCE ARE HEREBY WAIVED BY BORROWER).

 

10.16. Payment on Non-Business Days. Whenever any payment to be made hereunder
or under the Notes shall be stated to be due on a Saturday, Sunday or any other
day in which national banks within the State of Georgia are legally authorized
to close, such payment may be made on the next succeeding Business Day, and such
extension of time shall in such case be included in the computation of payment
of interest hereunder or under the Notes.

 

10.17. Cure of Defaults by Lender. If, hereafter, Borrower defaults in the
performance of any duty or obligation to Lender hereunder or under any Loan
Document, Lender may, at its option, but without obligation, cure such default
and any costs, fees and expenses incurred by Lender in connection therewith
including, without limitation, for the purchase of insurance, the payment of
taxes and the removal or settlement of liens and claims, shall be deemed to be
advances against the Master Note, whether or not this creates an overadvance
thereunder, and shall be payable in accordance with its terms.

 

10.18. Attorney-in-Fact. Borrower hereby designates, appoints and empowers
Lender irrevocably as its attorney-in-fact, effective during any time that an
Event of Default exists, either in the name of Borrower or the name of Lender,
at Borrower’s cost and expense, (i) to do any and all actions which Lender may
deem necessary or advisable to carry out the terms of this Agreement or any
other Loan Document upon the failure, refusal or inability of Borrower to do so
and (ii) to ask for, demand, sue for, collect, compromise, compound, receive,
receipt for and give acquittances for any and all sums owing or which may become
due upon any of the Collateral and, in connection therewith, to take any and all
actions as Lender may deem necessary or desirable to realize upon any
Collateral; and Borrower hereby agrees to indemnify and hold Lender harmless
from any costs, damages, expenses or liabilities arising against or incurred by
Lender in connection therewith.

 

10.19. Sole Benefit. The rights and benefits set forth in this Agreement and the
other Loan Documents are for the sole and exclusive benefit of the parties
hereto and thereto and may be relied upon only by them.

 

10.20. Indemnification. Borrower will hold Lender, its respective directors,
officers, employees, agents, Affiliates, successors and assigns harmless from
and indemnify Lender, its respective directors, officers, employees, agents,
Affiliates, successors and assigns against, all loss, damages, costs and
expenses (including, without limitation, reasonable attorney’s fees, costs and
expenses) actually incurred by any of the

 

-22-



--------------------------------------------------------------------------------

foregoing, whether direct, indirect or consequential, as a result of or arising
from or relating to any “Proceedings” (as defined below) by any Person, whether
threatened or initiated, asserting a claim for any legal or equitable remedy
against any Person under any statute, case or regulation, including, without
limitation, any federal or state securities laws or under any common law or
equitable case or otherwise, arising from or in connection with this Agreement,
and any other of the transactions contemplated by this Agreement, except to the
extent such losses, damages, costs or expenses are due to the willful misconduct
or gross negligence of Lender. As used herein, “Proceedings” shall mean actions,
suits or proceedings before any court, governmental or regulatory authority and
shall include, particularly, but without limitation, any actions concerning
environmental laws, regulations or rules. At the request of Lender, Borrower
will indemnify any Person to whom Lender transfers or sells all or any portion
of its interest in the Obligations or participations therein on terms
substantially similar to the terms set forth above. Lender shall not be
responsible or liable to any Person for consequential damages which may be
alleged as a result of this Agreement or any of the transactions contemplated
hereby. The obligations of Borrower under this Section shall survive the
termination of this Agreement and payment of the Obligations.

 

10.21. JURY TRIAL WAIVER. EACH OF BORROWER AND LENDER HEREBY WAIVES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED TO ANY OF
THE LOAN DOCUMENTS, OBLIGATIONS OR THE COLLATERAL.

 

10.22. Terminology. All personal pronouns used in this Agreement, whether used
in the masculine, feminine or neuter gender, shall include all other genders;
the singular shall include the plural, and the plural shall include the
singular. Titles of Articles and Sections in this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement, and all
references in this Agreement to Articles, Sections, Subsections, paragraphs,
clauses, subclauses or Exhibits shall refer to the corresponding Article,
Section, Subsection, paragraph, clause, subclause of, or Exhibit attached to,
this Agreement, unless specific reference is made to the articles, sections or
other subdivisions divisions of or Exhibit to, another document or instrument.
Wherever in this Agreement reference is made to any instrument, agreement or
other document, including, without limitation, any of the Loan Documents, such
reference shall be understood to mean and include any and all amendments thereto
or modifications, restatements, renewals or extensions thereof. Wherever in this
Agreement reference is made to any statute, such reference shall be understood
to mean and include any and all amendments thereof and all regulations
promulgated pursuant thereto. Whenever any matter set forth herein or in any
Loan Document is to be consented to or be satisfactory to Lender, or is to be
determined, calculated or approved by Lender, then, unless otherwise expressly
set forth herein or in any such Loan Document, such consent, satisfaction,
determination, calculation or approval shall be in Lender’s sole discretion,
exercised in good faith and, where required by law, in a commercially reasonable
manner, and shall be conclusive absent manifest error.

 

10.23. Publicity. Lender may post notice of this transaction in trade
publications and other media, including through the use of “tombstones,” and may
include Borrower’s name and other selected data about the transaction of a
general nature. Borrower shall not use the name of Lender, or use any “logo,”
trade style, trade name or other likeness or image of Lender in any advertising,
publication or other public disclosures except with Lender’s prior written
consent or where required to do so by applicable law (in which latter event,
however, Borrower first shall consult with Lender in regard thereto and limit,
as directed by Lender, such publication to the extent permissible to do so under
applicable law.).

 

10.24. Counterclaims. Borrower waives any right to interpose any claim,
deduction, setoff or counterclaim of any sort (other than compulsory
counterclaims) that Borrower may have, or allege, as against Lender or any of
its Affiliates in any action or proceeding instituted by Lender to endorse the
payment of any obligations or the performance of any Loan Document, all of which
claims, deductions, setoffs or counterclaims shall and must be brought against
Lender or any of its Affiliates, as the case may be, if at all by a separate and
independent action or proceeding initiated by Borrower.

 

10.25. TM Services. To the extent that at any time or from time to time
hereafter Lender arranges for, or gives assurances on Borrower’s behalf in
regard to, any TM Services (as hereinafter defined), Borrower acknowledges and
agrees that: (i) Lender shall have no duty, obligation or liability whatsoever
to Borrower in respect thereof, including, without limitation, as to (A) their
initiation, continuation, suspension or termination, (B) any actions (or
omissions) of the party(ies) providing such services or any other Person, or (C)
any

 

-23-



--------------------------------------------------------------------------------

charges, fees or other costs associated therewith; (ii) if this Agreement is
terminated, Borrower shall cease obtaining all TM Services and if Borrower shall
fail to do so, Lender may do so itself on behalf of Borrower under the power of
attorney granted in Section 10.18; and (iii) the indemnity of Borrower granted
in Section 10.20 shall extend to and include, without limitation, any cost,
damage, loss or expense occasioned by Lender’s arrangement of, or the giving of
assurances in regard to, any TM Services. As used herein, “TM Services” shall
mean all treasury management services, including, without limitation, foreign
exchange, automated clearing house (ACH) services, controlled disbursements and
wire transfer and deposit actively performed by any financial institutions on
behalf of Borrower.

 

11. CONDITIONS PRECEDENT. Unless waived in writing by Lender at or prior to the
execution and delivery of this Agreement, the conditions set forth below shall
constitute express conditions precedent to any obligation of Lender hereunder.

 

11.1. Loan Documents. Receipt by Lender of this Agreement and the following Loan
Documents, each to be duly executed by Borrower and each other Person party
thereto:

 

(a) Borrowing Base Certificate. An initial Borrowing Base Certificate duly
completed, to be in substantially the form of Exhibit A;

 

(b) Collateral Status Certificate. An initial Compliance Certificate, duly
completed, to be in substantially the form of Exhibit B;

 

(c) Compliance Certificate. An initial Compliance Certificate, duly completed,
to be in substantially the form of Exhibit C;

 

(d) IP Security Agreements. If applicable, IP Security Agreements, to be in
substantially the form of Exhibit D-1, as to patents, and Exhibit D-2, as to
trademarks

 

(e) Landlord’s Agreements. Landlord’s Agreements, with respect to any landlords
and warehouse operators with whom Borrower has any Collateral on the Closing
Date, to be in substantially the form of Exhibit E-1, as to landlords, and
Exhibit E-2, as to public warehouse operators;

 

(f) Note. The Master Note, to be substantially in the form of Exhibit F-1 and
the Term Note, to be in substantially the form of Exhibit F-2;

 

(g) Notice of Borrowing. An initial Notice of Borrowing, duly completed, to be
in substantially the form of Exhibit G;

 

(h) A Telephone Instructions Letter, duly completed, to be in substantially the
form of Exhibit H;

 

(i) A Blocked Account Agreement, to be in substantially the form of Exhibit I-1,
if Bank of America N.A. is the Clearing Bank; and to be in substantially the
form of Exhibit I-2, if Bank of America N.A. is not the Clearing bank.

 

(j) An organization and incumbency certificate from the corporate Secretary of
Borrower (or similar officer or representative, if Borrower is not a
corporation) certifying as to the Borrower’s Organization Documents and the
Person(s) authorized to execute the Loan Documents on Borrower’s behalf, to be
in substantially the form of Exhibit J;

 

(k) An opinion of counsel from Borrower’ counsel, to be in substantially the
form of Exhibit K;

 

(l) A disbursement instructions letter, duly completed, to be in substantially
the form of Exhibit L;

 

-24-



--------------------------------------------------------------------------------

(m) A payoff letter from each creditor of Borrower whose credit is being
refinanced pursuant hereto, duly completed, to be in substantially the form of
Exhibit M; and

 

(n) a stock pledge agreement from Borrower in respect of sixty-five percent
(65%) of the Equity Interests that it owns in NAIE, t o be substantially in the
form of Exhibit N;

 

(o) a current list of Account Debtors, including names and addresses; and

 

(p) such other Loan Documents as may be referred to herein or contemplated
hereby, or as other may be required by Lender in its credit judgment.

 

11.2. No Default. No Default Condition or Event of Default shall have occurred.

 

11.3. No Material Change. No Material Adverse Change shall have occurred.

 

-25-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Agreement to be executed as of the
day and year set forth below as the Closing Date.

 

“BORROWER”

 

NATURAL ALTERNATIVES INTERNATIONAL, INC

By:

 

/s/    RANDELL WEAVER      

--------------------------------------------------------------------------------

Name:

  Randell Weaver

Title:

  Chief Financial Officer

 

 

-26-



--------------------------------------------------------------------------------

Accepted by Lender in Atlanta, Georgia

as of October 25, 2002

(the “Closing Date”)

 

“LENDER”

 

UPS CAPITAL CORPORATION

By:

 

/s/    CHARLES JOHNSON       

--------------------------------------------------------------------------------

Name:

  Charles G. Johnson

Title:

  Sr. Vice President

 

Address for Notices:

 

35 Glenlake Parkway, N.E.

Suite 500

Atlanta, GA 30328

Attn: Legal Department

 

 

 

-27-